    Case: 1:19-cv-07190 Document #: 92 Filed: 11/25/20 Page 1 of 4 PageID #:3292




                          IN THE UNITED STATES DISTRICT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


CRAIGVILLE TELEPHONE CO. d/b/a               )
ADAMSWELLS; and CONSOLIDATED                 )
TELEPHONE COMPANY d/b/a CTC                  )
                                             )
               Plaintiff,                    )       No. 1:19-cv-07190
                                             )
       vs.                                   )       Judge John Z. Lee
                                             )
T-MOBILE USA, INC.; and                      )
INTELIQUENT, INC.                            )
                                             )
               Defendants.                   )


                    AGREED MOTION FOR EXTENSION OF DEADLINES

       Plaintiffs Craigville Telephone Co. d/b/a/ AdamsWells Internet Telecom TV and

Consolidated Telephone Company d/b/a CTC (collectively, “Plaintiffs”), with the consent and

agreement of Defendants, hereby move this Court for an extension of the December 3, 2020

deadline for Plaintiffs to file a Second Amended Complaint, as scheduled by this Court’s

November 16, 2020 Memorandum Opinion [ECF No. 90]. In support of their Motion, Plaintiffs

state as follows:

       1.      On November 16, 2020, the Court issued a Memorandum Opinion [ECF No. 90]

granting Plaintiffs leave to file a Second Amended Complaint by December 3, 2020 (the

“Deadline”).

       2.      Unfortunately, the Deadline is in conflict with prior existing deadlines for

Plaintiffs’ counsel in other cases, and includes the Thanksgiving holiday.

       3.      Accordingly, Plaintiffs sought Defendants’ consent to a one-week extension of

the Deadline, and Defendants agreed to extend the Deadline so long as Defendants’ deadline for
    Case: 1:19-cv-07190 Document #: 92 Filed: 11/25/20 Page 2 of 4 PageID #:3293




responding to the current complaint would also be extended by seven days and that the due date

for any response to a Second Amended Complaint be addressed at the status conference on

December 17, 2020. A true and accurate copy of the Parties’ Stipulated Agreement Concerning

Extension of Deadlines (the “Stipulation”) is attached hereto as Exhibit A.

       4.      This motion is made in the interest of justice, will not cause any undue delay in

the proceedings, and will not prejudice either party.

       WHEREFORE, Plaintiffs respectfully request that this Court issue an order granting the

extension of deadlines pursuant to the Stipulation as set forth in the accompanying proposed

order attached hereto as Exhibit B.


Dated: November 25, 2020
                                                        Respectfully submitted,


                                                             /s/ David T.B. Audley
                                                             David T.B. Audley (Bar No. 6190602)
                                                             Mia D. D’Andrea (Bar No. 6307966)
                                                             Chapman and Cutler LLP
                                                             111 West Monroe Street
                                                             Chicago, IL 60603-4080
                                                             Tel. 312-845-2971
                                                             Fax: 312-516-3971
                                                             Email: audley@chapman.com
                                                             Email: dandrea@chapman.com

                                                             Cathy A. Hinger (pro hac vice)
                                                             G. David Carter (pro hac vice)
                                                             Womble Bond Dickinson (US) LLP
                                                             1200 19th Street, NW, Suite 500
                                                             Washington, DC 20036
                                                             Tel.: 202-857-4489
                                                             Fax: 202-261-0029
                                                             Email: cathy.hinger@wbd-us.com
                                                             Email: david.carter@wbd-us.com




                                                 2
Case: 1:19-cv-07190 Document #: 92 Filed: 11/25/20 Page 3 of 4 PageID #:3294




                                             Kurt D. Weaver (pro hac vice)
                                             Womble Bond Dickinson (US) LLP
                                             555 Fayetteville Street, Suite 1100
                                             Raleigh, NC 27601
                                             Telephone: 919-755-8163
                                             Facsimile: 919-755-6770
                                             Email: kurt.weaver@wbd-us.com


                                             Counsel for Plaintiffs




                                     3
    Case: 1:19-cv-07190 Document #: 92 Filed: 11/25/20 Page 4 of 4 PageID #:3295




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 25, 2020, I electronically filed the

foregoing AGREED MOTION FOR EXTENSION OF DEADLINES, with the Clerk of

Court using the Court’s CM/ECF electronic filing system, which will automatically send e-mail

notification of such filing to the following attorneys of record:



       Nigel F. Telman                                John J. Hamill , Jr.
       Edward Chester Young                           Devin James Carpenter
       Proskauer Rose LLP                             Michael S. Pullos
       Three First National Plaza                     DLA Piper LLP (US)
       70 W. Madison, Suite 3800                      444 West Lake Street, Suite 900
       Chicago, IL 60602                              Chicago, IL 60606
       Email: ntelman@proskauer.com                   Email: john.hamill@dlapiper.com
       Email: eyoung@proskauer.com                    Email: devin.carpenter@dlapiper.com
                                                      Email: michael.pullos@dlapiper.com
       Baldassare Vinti
       Michael T. Mervis                              Counsel for Inteliquent, Inc.
       1585 Broadway
       New York, NY 10036
       Email: bvinti@proskauer.com
       Email: mmervis@proskauer.com

       Bradley I. Ruskin
       11 Times Square
       New York, NY 10036
       Email: bruskin@proskauer.com

       Counsel for T-Mobile USA, Inc.




                                                      s/ David T.B. Audley            d
                                                      David T.B. Audley




                                                  4
